MARCUS, Justice
(concurring).
I dissented in State v. Walters, 408 So.2d 1337 (La.1982), because neither the discovery articles of the Code of Criminal Procedure nor the jurisprudence permits discovery by a defendant of the names and addresses of state witnesses. Hence, the trial judge erred in the instant cases in ordering the state to provide defendants with the names, addresses and telephone numbers of its witnesses. Accordingly, I concur only in the reversal of the rulings of the trial judge.